DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/8/2019. It is noted, however, that applicant has not filed a certified copy of the CN201920647613.2 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character”200”, “500” “1100”, “1200”, “1211”, “1500”, “1510”, “1520”, “1530”, “1540”, “1550” has been used to designate both left side drying chamber, tumbler, motor, air blower, air blower inlet port, air return cooling module, air return outlet port, cooling section, electrostatic filter, air return inlet port and air return duct; and right side drying chamber, tumbler, motor, air blower, air blower inlet port, air return cooling module, air return outlet port, cooling section, electrostatic filter, air return inlet port and air return duct, respectively (see Figs. 1 & 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  claim 1, line 2, “and air circulation chamber” shall be changed to --an air circulation chamber--;”air generation chamber” shall be changed to --an air generation chamber--;  claim 3, line 2, “aend” shall be changed to -- and --.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for allowance of the claims 1-20 is the inclusion of the limitations of an air-drying system comprising at lest one air blower fan comprising an air blower inlet port, and air blower outlet port, a chiller and an air supply duct, the chiller is coupled to the air blower outlet port, the air blower outlet port is airtightly coupled to the air channel through the air supply duct; a dehumidification module comprising a dehumidifier port and a dehumidifier vent; and an air return cooling module comprising an air return duct, an air return inlet port and an air return outlet port, wherein the air return inlet port is airtightly coupled to the air return channel through the air return duct, wherein the air return outlet port is coupled to the dehumidifier port, and the  air blower inlet port is coupled to the dehumidification module in claim 1 in combination with the remaining claimed elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puckett (US 2014/0345157) discloses a softgel drying machine comprising air circulation chamber, air generation chamber drying chambers located at the air circulation chamber and tumblers. Takubo (Us 9,470,441) discloses a dehumidifier having fan, chiller, etc. Brandt, Jr (US 2007/0214679) discloses air returning plate with plurality of openings (Figs. 4-5). 
This application is in condition for allowance except for the following formal matters: 
See above paragraphs 3 and 4 for drawings and claims objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY